That LOADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
There were multiple attempts to contact Applicant’s representative on 02/10/2022, 02/14/2022, and 02/15/2022. The call was not returned.

Response to Arguments
Applicant's arguments filed on February 1, 2022 have been fully considered but they are not persuasive. With respect to 35 U.S.C. § 103, the Applicant argues:
“Claims 1-10 and 12 were rejected under 35 U.S.C. 103 as being obvious over Sweeney (US 20170147959) in view of McDougall (US 20110078934). The rejection is respectfully traversed as the cited references, analyzed individually or in combination, fail to teach or suggest all the features recited in combination in the claimed invention. For example, the cited references fail to teach or suggest the claimed method, user terminal, or product comprising sending a wireless message to send for a transportation vehicle to a location of a user terminal for subsequent transport of a user associated with the user terminal to a predefined destination location wherein the predefined destination for the user is readable by the transportation vehicle and predefined in a memory of the user terminal or a server-based profile prior to sending the wireless message, as recited in the independent claims.
The Office Action cited to Sweeney as allegedly teaching this limitation in para. [0062]. However, Sweeney merely describes how the trip destination, after being entered and sent by the user terminal, can be stored in the autonomous vehicle memory with a predefine code that allows things such as the user being able to unlock the doors of the vehicle that has been dispatched. Sweeney clearly fails to teach or suggest that he predefined destination for the user is stored in the user terminal. Moreover, Sweeney fails to teach or suggest a server-based profile, let alone a server based profile or a predefined destination stored in the user terminal prior to sending the wireless message, as currently recited in the independent claims.
McDougall was not cited for and fails to cure these deficiencies. For at least these reasons, withdrawal of the rejection of claims 1, 10, 12, and respective dependent claims is respectfully requested.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The Examiner notes that the Applicant’s arguments are merely based on Sweeney [0062], but the Sweeney reference must be considered in its entirety, as according to MPEP 2141.02 Section VI, “A prior art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662